Citation Nr: 0632441	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  01-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart condition from treatment at the Jackson VA Medical 
Center (VAMC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1955 to July 1958.  This matter comes before the Board 
of Veterans' Appeals (Board) from a July 2000 rating decision 
from the Jackson Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a heart disability resulting 
from treatment at a VA Medical Center.  In March 2002, the 
Board arranged for development of the evidence under 
authority then in effect.  In June 2003 and October 2004, the 
Board remanded the claim for further development. 


FINDINGS OF FACT

The veteran sustained no additional disability as a result of 
fault on the part of VA in providing treatment.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for a heart condition from treatment at 
the VA Medical Center are not met. 38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.361 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). The VCAA applies to the matter 
being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004)

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim and has been notified 
of the information and evidence necessary to substantiate the 
claim and of the efforts to assist him.  In the July 2000 
rating decision, June 2001 supplemental statement of the case 
(SSOC), November 2004 letter (pursuant to the October 2004 
Board remand), and the August 2005 SSOC notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The November 2004 letter advised the veteran to 
submit "any evidence in [his] possession that pertains to 
[his] claim."  The claim was subsequently readjudicated by 
the August 2005 SSOC.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the AMC prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is not 
prejudiced by any VCAA notice timing defect.  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  While he did not receive any notice 
regarding ratings of a heart disability or effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), such notice becomes significant when there is an 
award of the benefit sought (compensation).  As the decision 
below is a denial rather than a grant of compensation, 
neither the rating of the disability at issue nor effective 
of award is relevant, and the veteran is not prejudiced by 
the fact he did not receive such notice.

All pertinent (identified) records available have been 
secured.  The veteran's claim file has been reviewed by VA 
examiners and an independent medical expert to evaluate the 
medical information and to provide opinions regarding VA 
treatment and the veteran's heart condition.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

II.  Factual Background


In March 1979 service connection for hypertension was denied.  

The veteran essentially contends that his heart disease went 
untreated from July 1994 to May 1996.  During this period, a 
chronic heart condition was allowed to develop as a result of 
the negligence on the part of a Jackson VA Medical Center 
(VAMC) (admitting office) doctor.  The veteran claims that he 
reported to the Jackson VAMC with complaints of shortness of 
breath in July 1994.  The admitting office doctor treated and 
medicated him for symptoms related to the lungs only and 
advised him that he did not have a medical problem related to 
his heart.  The veteran indicated that, approximately 18 
months later, he returned with complaints of chest pain and 
shortness of breath in May 1996.  He received a diagnosis of 
chronic heart disease and claims that eventually heart bypass 
surgery was performed based in the same symptoms he 
experienced in July 1994.  

June 1994 through May 1996 hospital and outpatient treatment 
reports from Jackson VAMC showed that the veteran presented 
with complaints of shortness of breath and coughing for three 
weeks.  He had greenish sputum.  The impression was possible 
bronchitis or possible angina pectoris.  A heart scan was 
scheduled to rule out perfusion defect.  The heart scan was 
unremarkable.  The veteran was seen for a follow-up 
appointment in August 1994.  He continued to smoke.  The 
impression was chronic obstructive pulmonary disease.  In May 
1996, he had complaints of chest pain with minimal exertion.  
He indicated that the chest pain had started about four 
months prior and had worsened.  He also indicated that he had 
shortness of breath.  Chest pain was relieved in the 
admitting office with Nitroglycerin.  On exam, his heart was 
regular without murmurs, rubs, or gallops.  Blood pressure 
was 146/110.  His lungs were clear bilaterally.  A chest x-
ray was normal and an electrocardiogram revealed sinus 
rhythm.  He was admitted to telemetry bed.  He underwent 
catheterization on the same day of admission and was found to 
have unstable angina and the presence of an osteo main 
coronary lesion.  It was determined that emergent coronary 
artery bypass surgery was required.  Plans for surgery and 
transfer to UMC cardiovascular service were approved in May 
1996.  

On June 2000 VA examination, the physician noted that he 
reviewed the veteran's records.  The physician noted that the 
veteran was seen in the Admitting Office in 1994, with 
complaints of chest pain and shortness of breath.  A 
persantine thallium stress test was ordered, which was done 
in August 1994.  The test was reported as unremarkable, with 
no areas of myocardial perfusion.  The veteran was seen in 
August 1994, in the clinic, where the results of the test 
were reported.  The impression was chronic obstructive 
pulmonary disease.  It was noted that the veteran continued 
to smoke three packs of cigarettes per day at the time, and 
that there was no history of chest pain, nausea or vomiting.  
The veteran was seen again on November 1995, for body rashes.  
Electrocardiograms prior to May 1996, were not available in 
the records.  The one done in May 1996, revealed a sinus 
tachycardia with right axis deviation, and the one done in 
June 1996 revealed a left atrial enlargement, nonspecific ST-
T changes, and right axis.  He was admitted in May 1996, and 
underwent cardiac catheterization were he was found to have 
critical left main coronary artery disease and critical mid-
right coronary artery disease.  The physician indicated that, 
in situations where the history does not suggest angina 
pectoris and when the stress test is not remarkable, further 
follow-up of the veteran for recurrence of symptomatology and 
medical treatment is usually recommended.  From the review of 
the records, it appears that the veteran did not have any 
recurrence of chest pains between July 1994 and May 1996.  
The chart reflects that the veteran began to have recurrence 
of chest pains four months prior to his admission in May 
1996, according to the discharge summary.  It was also noted 
that the veteran continued to smoke cigarettes; he quit 
smoking four months prior to May 1996.   

The VA physician opined that the Jackson VAMC did not act 
incorrectly and there was no evidence of wrongdoing by the 
Jackson VAMC, which would make the veteran eligible for 
service connection for his heart.  

January 1999 to June 2001 treatment records from Jackson VAMC 
indicated that the veteran was admitted for the third time 
for alcohol abuse and adjustment disorder, not other wise 
specified.  May 2001 records noted the veteran's concerns 
about having carotid artery surgery.  He indicated that he 
was told that surgery wouldn't be performed until the Doppler 
showed 70 percent.  He claimed the latest Doppler showed he 
was at 70 percent and that he wanted the provider to call for 
possible surgery.  

In September 2002, a VA examiner reviewed the records and 
indicated that it was his opinion that the Jackson VAMC acted 
properly in the management of this case.  The appropriate 
diagnostic test (myocardial perfusion scan or thallium scan) 
was obtained and was normal.  On the basis of this 
information, the physician acted in good faith and treated 
the patient accordingly.   

On May 2004 VA examination, the physician reviewed the 
veteran's records.  He noted the sequence of treatment and 
indicated that the veteran was very fortunate that his left 
main disease was found.  The physician noted that coronary 
artery disease is progressive and variable amongst patients.  
He indicated that at the time of the myocardial scan in 1994, 
the veteran might not have had enough obstructive disease to 
have an abnormal scan.  Also, myocardial scans have 
limitations in patients with multivessel disease.  Chest pain 
with dipyridamole infusion is not uncommon in patients with 
or without coronary artery disease.  The fact that the 
veteran's scan was normal in 1994 indicates that, 
statistically, his prognosis over the next year is good, 
which the examiner believes has been shown, since the veteran 
is still alive.  The physician noted that before the time of 
the urgent bypass surgery, the veteran had an echocardiogram 
done.  On the report it was noted that his left ventricular 
function was normal (done in May 1996).  If he had damages 
from undiagnosed coronary artery disease since 1994, then it 
would have reflected in his left ventricular function, which 
would have been reduced in that case.  

The physician added, that overall, he understood the 
veteran's concern that his coronary artery disease was not 
diagnosed in 1994.  However, while he is not happy with VA 
care, VA did admit him, did his cardiac catheterization, and 
did send him to urgent bypass surgery at UMC.  With 
continuing to have normal heart function, the examiner could 
not see where he was damaged by any provider care or testing 
at Jackson VAMC.  

The physician was specifically asked to comment as to whether 
the veteran's heart disability resulted from the VA's failure 
to reach a timely and accurate diagnosis or the VA's fault in 
providing medical treatment.  The physician responded that 
survival in coronary artery disease is dependent on heart 
function.  On the day before the bypass surgery, the 
echocardiogram showed normal heart function.  If it had shown 
a decline in function, then that would be an issue.  When 
asked whether the veteran's heart disability resulted from an 
event that was not reasonably foreseeable, the physician 
responded that he did not see documentation that the veteran 
was disabled long term.  If there were complications from the 
surgery that resulted in some kind of disability, the 
physician did not see it in the record.  When asked whether 
the veteran's heart disability resulted from substance abuse 
or some other willful misconduct, the physician commented 
that it was noted in the medical record that the veteran did 
not attend smoking cessation. While the veteran maintained 
that his smoking was not an issue, it is among the major risk 
factors for coronary artery disease and cannot be excluded.   

In June 2006, the claim was sent out for a VA independent 
medical expert opinion.  The specialist was asked whether a 
physician exercising the degree of skill or care ordinarily 
required of the medical profession reasonably should have 
diagnosed the veteran as having clinically significant 
obstructive coronary artery disease prior to May 1996 and to 
specifically comment on whether the August 1994 VA thallium 
heart scan should have been followed by additional 
cardiovascular testing.  The specialist indicated that from a 
review of the records, he did not believe a physician would 
have diagnosed the veteran as having clinically significant 
obstructive coronary artery disease prior to 1996.  At the 
initial visit in June 1994, angina was considered and a 
dipyridamole thallium stress test was ordered to screen for 
ischemia.  The test was normal with no areas of abnormal 
myocardial perfusion seen.  While it is highly likely that 
the veteran had coronary artery disease at this time, the 
normal thallium test suggest that either the disease was not 
yet severe enough to obstruct the blood flow or that this 
test was a false negative test due to uniform decrease in 
perfusion that can theoretically be seen with left main and 
concomitant right coronary artery stenosis.  A negative or 
normal dipyridamole thallium stress test does not imply that 
no coronary artery disease is present.  It is used to detect 
ischemia (insufficient blood flow) and to assess prognosis.  
A negative or normal test would indicate a low likelihood of 
an acute coronary event over the next 6 months to one year 
after the test.  In this case, the tests prognostic 
assessment was accurate since the veteran did not experience 
an adverse cardiac event during the year following the test.  

Like all medical tests, thallium stress tests have to be used 
in context with the clinical setting.  In the clinical 
setting described in the veteran's record, no additional 
cardiovascular testing such as cardia catheterization would 
have ordinarily been performed in absence of continued 
unexplained symptoms.  The presence of chest pain during the 
drug infusion part of the test has no clinical meaning since 
dipyridamole often causes chest pain during infusion even in 
individuals with normal coronary arteries.  The specialist 
indicated that he saw no indication in the record that the 
veteran continued to have symptoms to suggest angina until 
his presentation in May 1996.  At that time, his symptoms 
were very typical for angina and very suggestive of 
significant coronary artery disease with a high risk of an 
acute cardiac event.  This diagnosis was made promptly and 
the veteran rapidly received very appropriate, aggressive 
evaluation and therapy with surgical revascularization.  
The specialist was also asked to determine whether it is at 
least as likely as not that the VA's failure to diagnose the 
veteran's coronary artery disease prior to May 1996 caused 
the veteran to suffer an injury or an aggravation of an 
injury.  The specialist stated that there is no indication in 
the record that the veteran suffered injury as a result of 
delayed medical diagnosis.  The veteran's coronary artery 
disease apparently remained relatively stable from June 3, 
1994 until about four months prior to May 14, 1996.  His 
electrocardiograms showed no significant change over this 
period of time and there was no indication of myocardial 
injury (heart attack) at the time of his hospitalization in 
May 1996.  In fact, the surgeon described his left ventricle 
as normal.  Postoperative wound infection is a common 
complication of this type of surgery, had nothing to do with 
a delay in diagnosis, and does not appear to have resulted in 
any long-term problems other than a scar.  Coronary artery 
bypass surgery was performed the day after the cardiac 
catheterization suggesting that it was urgent, but not an 
emergency.  Had the surgery been an emergency it would have 
been performed immediately after the catheterization.  The 
veteran had natural progression of the disease process fueled 
by lack of modification of his risk factors, particularly 
smoking.  Even if the veteran's coronary artery disease had 
been diagnosed in 1994, the treatment and outcome based on 
retrospective analysis would likely have been the same.  

In summary, the specialist opined that the veteran received 
appropriate evaluation and care by his VA physicians with the 
appropriate use of medical testing at appropriate intervals 
as indicated by the veteran's symptoms and clinical 
presentation.  There is no indication that the veteran 
suffered any injury as a result of failure to diagnose 
coronary artery disease at his initial presentation.  

III.  Criteria and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected. See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable. See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

Actual causation is required. To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, resulted in the veteran's additional 
disability. Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent. 38 C.F.R. § 3.361(d).

In the instant case, there is no medical evidence showing 
that the VA's failure to diagnose the veteran's coronary 
artery disease prior to May 1996 caused the veteran to suffer 
an injury or an aggravation of an injury.  In fact, all of 
the relevant medical opinions of record have found to the 
contrary.  Both the May 2004 VA examination report and the 
June 2006 VA medical expert opinion indicated that there was 
no documentation that the veteran suffered an injury as a 
result of delayed medical diagnosis.  Also, the record shows 
that the veteran continues to have normal heart function and 
did not suffer any complications that resulted in some kind 
of disability from the surgery.  In June 2006, the specialist 
indicated that the veteran had a natural progression of the 
disease process fueled by lack of modification of his risk 
factors, particularly smoking.  The specialist further stated 
that even if the veteran's coronary artery disease had been 
diagnosed in 1994, the treatment and outcome based on 
retrospective analysis would likely have been the same.
While the veteran contends that a chronic heart condition 
developed as a result of negligent treatment by the VA 
doctors between July 1994 and May 1996.  In June 2006, the VA 
cardiology specialist specifically indicated that the veteran 
had natural progression of the disease fueled by lack of 
modification of his risk factors, particularly smoking.  The 
specialist discussed the course of heart disease indicating 
that it had remained relatively stable from June 1994 to May 
1996.  There is no competent evidence to the contrary.

Although the veteran believes that VA's failure to diagnose 
him with coronary artery disease prior to May 1996 resulted 
in an injury or an aggravation of an injury, as a layperson 
he lacks the training or expertise to opine regarding medical 
etiology.  Consequently, his beliefs in this matter are not 
competent evidence.  The United States Court of Appeals for 
Veterans Claims has held that "where the determinative issue 
involves medical causation competent medical evidence is 
required." Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

This claim must be denied because a threshold requirement for 
establishing entitlement to benefits under 38 U.S.C.A. § 1151 
benefits is not met, i.e., it is not shown that the veteran 
suffered an injury as a result of delayed medical diagnosis. 
Hence, it is not necessary to address the further 
requirements necessary to establish entitlement to the 
benefit sought, including whether there was negligence or 
other instance of fault on the part of VA (or whether 
disability is due to an unforeseen event).  However, it is 
noteworthy that there is also no competent evidence (medical 
opinion) questioning the care VA provided.  In fact, on June 
2000 VA examination report, the physician opined that there 
was no evidence of wrongdoing by the Jackson VAMC.  In 
September 2002, a VA physician opined that the Jackson VAMC 
acted properly in the management of the case.  The 
appropriate testing was done and the physician(s) acted in 
good faith.  On May 2004 VA examination report, the physician 
reviewed the records and indicated that VA admitted the 
veteran, performed his cardiac catheterization, and sent him 
for bypass surgery to UMC.  As he has continued to have 
normal heart function, the examiner could not see where he 
was damaged by any care provider or testing at Jackson VAMC.  
In June 2006, a VA cardiac specialist reviewed the records 
and indicated that he did not believe a physician would have 
diagnosed the veteran as having clinically obstructive 
coronary artery disease prior to 1996.  The specialist 
indicated that he saw no indication in the record that the 
veteran continued to have symptoms to suggest angina until 
his presentation in May 1996.  The specialist further 
indicated that at that time, the veteran's symptoms were 
typical for angina and very suggestive of significant 
coronary artery disease with a high risk of an acute cardiac 
event.  The specialist found that the diagnosis was made 
promptly and the veteran rapidly received very appropriate, 
aggressive evaluation and therapy with surgical 
revascularization.    

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for a heart 
condition from treatment Jackson VAMC is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


